UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1391


MAGDALINE IYABO BANYONG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 22, 2010              Decided:   December 9, 2010


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC, Rockville,
Maryland, for Petitioner. Tony West, Assistant Attorney General,
Daniel E. Goldman, Senior Litigation Counsel, Jem C. Sponzo,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Magdaline   Iyabo    Banyong,      a    native    and    citizen      of

Cameroon,   petitions   for     review    of   an   order    of    the    Board    of

Immigration Appeals (Board) denying her motion to reconsider.

We have reviewed the administrative record and find no abuse of

discretion in the denial of relief on Banyong’s motion.                      See 8

C.F.R. § 1003.2(a) (2010).        We accordingly deny the petition for

review for the reasons stated by the Board.                 See In re: Banyong

(B.I.A. Mar. 8, 2010).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument     would       not   aid     the

decisional process.

                                                                  PETITION DENIED




                                     2